Citation Nr: 1455124	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-15 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel
INTRODUCTION

The Veteran had active service from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified before the undersigned in a hearing at the RO in July 2011.  A transcript of the hearing has been associated with the claims file.

In May 2012, the Board issued a decision that denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Acting Veterans Law Judge that conducted the July 2011 hearing.  In order to remedy any potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested that the prior Board decision be vacated and he be scheduled for a new hearing. 

Following the Veteran's request, the Board's May 2012 decision was vacated in June 2014.  

The Veteran testified at a hearing conducted by the undersigned in September 2014.  A transcript of the hearing has been associated with the Veteran's VA claims file.

Following the September 2014 hearing, the Veteran submitted additional evidence to the Board.  The RO has not considered this evidence; however, the Veteran has waived consideration of such evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2014).

FINDINGS OF FACT

1.  The Veteran was exposed to noise during active duty service in the Republic of Vietnam during the Vietnam era, but the more probative evidence of record shows that he did not experience symptoms of hearing loss or tinnitus during service or continuously after service.

2.  A bilateral hearing loss disability did not manifest to a compensable degree within one year after service separation.

3.  The evidence includes audiological evaluation results from June 1987 showing hearing thresholds meeting the requirements to be considered a disability for VA purposes, and a private treatment record from August 2008 shows the first complaints of tinnitus.

4.  The weight of the most probative evidence of record establishes that the Veteran's current hearing loss disability and tinnitus are not related to his noise exposure during active duty service.


CONCLUSIONS OF LAW

1.  The Veteran's current bilateral hearing loss disability was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The Veteran's current bilateral tinnitus disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in August 2007 that provided information as to what evidence was required to substantiate his claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the claims file contains the Veteran's service treatment records, as well as the post-service medical reports of VA and private treatment providers.  Moreover, his statements in support of the claims are of record, including testimony provided at the two Board hearings before the undersigned.  The Court has held that at a hearing on appeal, a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The transcript reflects that at the July 2011and September 2014 hearings, the undersigned set forth the issues to be discussed at the hearing and sought to identify any further development that was required to help substantiate the Veteran's claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board has carefully reviewed the evidence of record, but finds nothing to suggest that there is any outstanding evidence pertinent to the claims decided below.  Also, the Veteran was afforded a VA examination in February 2009 to address the medical issues raised by the case.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the claimed hearing loss disability and tinnitus in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
II. Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus.  As the evidence is related, the Board will address the issues together.

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.

In Wagner v. Principi, the Federal Circuit Court held that, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness. 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, according to the Federal Circuit in Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service. id.; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Also, certain chronic diseases, including sensorineural hearing loss (SNHL), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, any audiometric results listed under the ASA standards must be converted to ISO-ANSI standards.  The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  A lay person is particularly competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation."  See Charles v. Principi, 16 Vet. App 370, 374-75 (2002); see also Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (noting tinnitus as a symptom of Meniere's disease).

Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

In the present case, the Veteran testified at his July 2011 and September 2014 Board hearings that he feels he has hearing loss and tinnitus due to noise exposure during active service in Vietnam.  He detailed that he was exposed to noise on a daily basis in Vietnam when he was attached to an ambulance company that would unload patients off of helicopters and also load patients onto C-130 aircraft.  See July 2011 Hearing Tr. 3.  He was not given hearing protection.  Id at 4.  Additionally, he was at Long Binh during the Tet offensive when an ammo dump was blown up, which involved many explosions, although the initial explosion actually blew open the doors on their barracks.  Id.  Hearing protection was also not offered in basic training on the rifle range.  Id. at 11.

The Veteran's Board hearing testimony is consistent with circumstances of his verified service in the Republic of Vietnam during the Vietnam era, during which his military occupational specialty (MOS) was 91B20, medical specialist.  38 U.S.C.A. § 1154(a).  The Board thus finds that the Veteran's Board hearing testimony is credible and competent evidence of noise exposure during service.  See Dalton, 21 Vet. App. at 36; see also Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  This issue is not in material dispute.

Nonetheless, the weight of the more probative evidence of record shows that a current hearing loss disability and tinnitus were less likely than not due to his noise exposure during service.

In particular, upon entrance into service in February 1966, the Veteran gave a history of working as a machine operator, but he denied any ear trouble.  On physical examination, his hearing acuity was as follows (with the ASA results adjusted to the modern ISO standard provided in parentheses):





HERTZ



500
1000
2000
3000
4000
LEFT
5 (20)
-5 (5)
-5 (5)
--
20 (25)
RIGHT
-5 (10)
-5 (5)
-5 (5)
-- 
10 (15)

The Board notes that the February 1966 entrance examination does not show a hearing loss disability for VA purposes or tinnitus.  See 38 C.F.R. § 3.385. Accordingly, he presumed to have been sound upon service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Nor does the evidence contain clear and unmistakable evidence establishing a preexisting hearing loss disability or tinnitus.  See Wagner, 370 F.3d at 1096.  On this question, the pertinent evidence of record before the Board includes a report of audiological evaluation from 1965, which was prior to the Veteran's entrance into active duty service in November 1966.

At the 1965 evaluation, his hearing acuity was as follows (with the ASA results adjusted to the modern ISO standard provided in parentheses):




HERTZ



500
1000
2000
3000
4000
LEFT
0 (15)
-5 (5)
0 (10)
-- 
15 (20)
RIGHT
0 (15)
0 (10)
0 (10)
--
5 (10)

These audiological results, as with the audiological results at service entrance in February 1966, do not demonstrated a hearing loss disability for VA purposes or tinnitus.  See 38 C.F.R. § 3.385.  Also important, the Veteran himself does not indicate that he had symptoms of hearing loss or tinnitus prior to service.  For these reasons, the presumption of sound condition is not rebutted.  See Wagner, 370 F.3d at 1096.

Thus, the question becomes whether a hearing loss disability or tinnitus had its direct onset during service.  On this question, the Board finds that although the Veteran had noise exposure during active duty service in Vietnam, he is shown by the more competent and credible contemporaneous evidence to have not experienced symptoms of hearing loss or tinnitus during service or for many years after service.  Additionally, the more competent and credible post-service evidence, particularly a February 2009 VA examiner's opinion, establishes that it is less likely as not that the Veteran's current bilateral hearing loss and tinnitus disabilities are due to the Veteran's noise exposure during service.

More specifically, the Veteran himself has offered conflicting accounts of his history.  As previously noted, the Veteran gives a credible and competent history of noise exposure during service without hearing protection.  Moreover, he wrote in his July 2007 formal claim (VA Form 21-526) that his hearing loss and tinnitus symptoms began in 1968.  Yet, he equivocated at his July 2011 Board hearing when asked whether his symptoms started during service.  See July 2011 Hearing Tr. 5-6.  In fact, he commented that it was "like a shot in the dark" in trying remember when his symptoms started due to the long period of time that had passed.  Id at 6.  Accordingly, the Board finds that the Veteran's own testimonial statements indicating an onset of symptoms during service are competent, but non-credible evidence in this regard.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

In contrast to these statements, he informed a VA examiner in February 2009 that he did not first notice symptoms of hearing loss and tinnitus until the 1980s, which, the Board notes, is greater than twelve years following his service separation.  When asked about this comment during the July 2011 Board hearing, the Veteran reiterated that although it "was probably sooner than that," his symptoms "became more prevalent I guess was probably the early to mid 80s [sic]."  The Board finds that these statements indicating an onset well after service are more credible evidence because they are against his interest.  See Fed. R. Evid. 804(b)(3); see also Bielby v. Brown, 7 Vet. App. 260 (1994) (noting that the Federal Rules of Evidence do not apply to VA, including the Board, but may be relied on "as a source of persuasive authority in establishing rules of procedural fairness to be applied in VA and Board proceedings").

Also, his statements indicating an onset many years after service are more consistent with the contemporaneous evidence during and immediately after service.  See Caluza, 7 Vet. App. at 511.  Most significantly in this regard, his service treatment records (STRs) show that he underwent an audiological evaluation at service separation in November 1968.  At that time, he expressly denied a history of hearing loss and ear trouble.  Furthermore, upon physical examination, an audiogram showed hearing acuity as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
0
--
5
RIGHT
10
5
0
--
5

The Board notes that these hearing thresholds do not meet the requirements to be considered a hearing loss disability for VA purposes or tinnitus nor do they reflect some degree of hearing loss.  38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157.

During the September 2014 hearing, the Veteran testified that his tinnitus began while he was on active duty, and his hearing loss began "right after" he returned from Vietnam.  See September 2014 Hearing Tr. 4.  The Veteran is also competent to report when he first experienced hearing problems because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in light of the conflicting evidence contained in the claims file, the Board finds that the contemporaneous service treatment records and statements made to his treating physicians to be more probative than those made in connection with his claim for monetary benefits from the government because such statements are made in the context of seeing medical treatment.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

In his April 2009 substantive appeal, the Veteran wrote that when comparing the 1965 hearing test, which was before service, with the hearing test results during service, there was a measureable threshold shift between the tests.  The Board notes that this is accurate, but only when comparing the unadjusted ASA results in 1965 with the ISO results reflected at service separation in November 1968.  When considering the adjusted ASA-to-ISO results from 1965 to the ISO results in November 1968, a threshold shift is not demonstrated.

In light of the foregoing, the Board finds that although the Veteran was exposed to noise during service, the more persuasive evidence affirmatively shows that he did not experience symptoms of hearing loss or tinnitus during service.

Moreover, a hearing loss disability did not manifest to a compensable degree within one year after service separation.  See 38 C.F.R. §§ 3.307, 3.309, 3.385.

To the contrary, he underwent a workplace audiological evaluation in 1968 following his service separation.  This evidence documents the Veteran's history of military service with exposure to gunfire and noise, but it also shows that he denied a history of "[r]inging [e]ars."  Also pertinent, it shows that he reported having "good" hearing.  Audiometry testing at that time showed hearing acuity as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
0
--
15
RIGHT
5
5
5
--
10

Again, these audiometry testing results do not meet the requirements to be considered a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385. Accordingly, service connection on a presumptive basis for hearing loss is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

The Board finds that this post-service audiological evaluation is also highly significant as it is further evidence showing that he did not suffer symptoms of hearing loss or tinnitus at a time nearly contemporaneous with his service separation.  See 38 C.F.R. § 3.303(d); Hensley, 5 Vet. App. at 159.  In fact, to the extent it shows a threshold shift at 4000 Hz when compared with the separation examination, this 1968 report notes that his job was at a radial drill, which would indicate intervening noise exposure.  Hensley, 5 Vet. App. at 159.  Also significant, he denied symptoms of tinnitus, which is affirmative evidence weighing against the claim.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (distinguishing an absence of evidence from substantive negative evidence).

The record before the Board then contains no contemporaneous evidence during the intervening years following this 1968 audiological evaluation until June 1987.  Nor do the Veteran's more reliable statements indicate an intervening continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  The passage of so many years between separation from active service and his initial complaints is some evidence weighing against the claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); but see Kahana, 24 Vet. App. 428 (explaining that the absence of contemporaneous evidence alone should not be considered substantive negative evidence).

Consistent with his own statements indicating an onset of symptoms in the 1980s, the evidence of record before the Board includes a July 2006 report from his employer.  It shows that the Veteran was participating in the Hearing Loss Prevention Program.  Also, it lists the results of eighteen audiograms performed between June 1987 and June 2006 at his workplace.

The first audiogram was performed in June 1987. His hearing acuity at that time, which is noted as the OSHA baseline for the left ear, was as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
55
45
RIGHT
5
5
10
15
45

The Board notes that this June 1987 audiogram is the first evidence of a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.

Then, an audiogram in June 1996, which is noted as the OSHA baseline for the right ear, shows that his hearing acuity was as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
10
55
60
RIGHT
5
5
10
50
55

The most recent audiogram results listed are from June 2006, at which time his hearing acuity was as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
40
60
65
RIGHT
5
10
20
50
55

The intervening audiogram results between June 1987, June 1996, and June 2006 show progressively worsening hearing acuity.

The workplace audiogram results are some evidence weighing against the claims for two reasons.  First, they correlate in time with the Veteran's own statements indicating that he first noticed symptoms of hearing loss and tinnitus in the 1980s.  Second, although the Veteran credibly testified at the Board hearing that he was provided hearing protection at this workplace, the July 2006 report notes that his job was a machinist.  This suggests, especially when considering that he was participating in a hearing loss prevention program, that he nonetheless had noise exposure during this workplace.  In fact, a private audiological evaluation performed in October 2010 notes that the Veteran had exposure to noise at this workplace, although he wore hearing protection.  Such evidence indicates an intervening cause for his hearing loss disability and tinnitus, which weighs against the claims.  See Hensley, 5 Vet. App. at 159.

The record before the Board also includes a private progress note from August 2008 showing treatment for skin cancer, which identifies the Veteran's service in Vietnam.  It also notes that he "[w]as not injured or sick while in the service, although he does have a ringing in his ears."  This August 2008 progress note is some evidence supporting the claim of service connection for tinnitus as it suggests that there is a relationship between the Veteran's service in Vietnam and his tinnitus. After careful consideration, however, it is found to have negligible probative weight.

If this statement is intended as the physician's own opinion regarding the relationship between the Veteran's service in Vietnam and his tinnitus, the lack of clarity materially diminishes the probative value of such an opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Additionally, the opinion (if considered such) does not expressly establish a cause-and-effect relationship between the Veteran's service in Vietnam and his tinnitus.  Rather, it simply suggests that there is a temporal relationship.  Such an unclear and conclusory statement carries such minimal probative value that it is nonprobative.  See id.

In connection with his instant appeal, the Veteran underwent a VA examination in February 2009.  In reviewing the pertinent history, the VA examiner noted the Veteran's history of noise exposure during service while working as a combat medic in Vietnam with exposure to helicopters and aircraft.  The Veteran also gave a history of working in a machine shop prior to and after service, which involved some noise exposure, but with hearing protection.  Additionally, the Veteran informed the VA examiner that he had recreational noise exposure from hunting once a year for 30 years with hearing protection.  The VA examiner then noted that the Veteran complained of tinnitus.  The VA examiner commented that although the Veteran attributed the cause of his tinnitus to noise exposure during service, he also reported that he did not notice tinnitus until the early 1980s.  The VA examiner then reported audiogram results showing hearing threshold acuity as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
35
50
55
RIGHT
5
15
20
40
60

Speech recognition scores were 94 percent bilaterally.  Based on these examination results, the VA examiner diagnosed the Veteran with normal-to-severe SNHL in the right ear and normal-to-moderately-severe SNHL in the left ear.  The VA examiner also diagnosed bilateral tinnitus. 

With regard to the likely etiology of the disorders, the VA examiner opined that the Veteran's hearing loss and tinnitus are less likely as not caused by or a result of combat noise exposure.  The VA examiner reasoned that the Veteran's service separation hearing evaluation indicated normal hearing in both ears for test frequencies 500 to 4000 Hz, and a pre-service hearing test also indicated normal hearing in these same frequencies.  Further, the VA examiner noted that the employer audiogram from 1968 indicated normal hearing, and the Veteran himself reported that he first noticed his hearing loss in the early- to mid-1980s.  Finally, the VA examiner explained that the Veteran's tinnitus is likely related to his hearing loss, and the Veteran reported that he first noticed tinnitus in the early 1980s.  Finally, the VA examiner observed that an Institute of Medicine (IOM) Report (National Academy of Sciences, 2006) reports that there is no scientific basis for delayed or late onset of noise-induced hearing loss.

After careful consideration, the Board finds that the February 2009 VA examiner's opinion is highly probative evidence.  Specifically, the VA examiner accurately and thoroughly reviewed the pertinent facts of the case.  Moreover, the VA examiner provided a clear and unequivocal opinion regarding the likely relationship between the Veteran's noise exposure during service and his current hearing loss disability and tinnitus.  Finally, the VA examiner supported her conclusions with a well-reasoned explanation supported by the facts of the case.  Such a fully articulated opinion with clear conclusions based on an accurate factual basis and supported by sound reasoning carries significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Finally, in support of the appeal, the Veteran underwent a private audiological evaluation more recently in October 2010.  In reviewing the Veteran's history, the audiologist noted his report of a history of hearing loss and tinnitus for "years."  The Veteran also gave a history of exposure to excessive noise while in Vietnam without hearing protection.  He also reported having post-service noise exposure, but with hearing protection.  The audiologist then noted that current audiometric testing results revealed normal-to-severe SNHL bilaterally with fair word recognition in the right ear and poor in the left ear.  Finally, the audiologist opined that this pattern is consistent with hearing loss from noise exposure, and it is likely that the Veteran's exposure to noise while in the military is a contributing factor.

The Board finds after careful consideration that this October 2010 audiological evaluation, while supporting the Veteran's claims, has limited probative value. Although the audiologist noted an accurate history of the case and provided a clear opinion, she did not provide a well-reasoned explanation supporting her conclusion. Rather, she simply noted that the Veteran's pattern of hearing loss is consistent with hearing loss from noise exposure.  The audiologist, unlike the February 2009 VA examiner, did not account for the Veteran's normal hearing shown during service, his own statements indicating normal hearing until the 1980s, or what role the intervening years of noise exposure played.  Such a conclusory opinion, unsupported by a reasoned analysis, has materially limited probative weight.  As such, the Board finds that it is less probative than the February 2009 VA examiner. See Nieves-Rodriguez, 22 Vet. App. at 304.  Finally, the Board notes that the Veteran has offered his own opinion relating his current hearing loss disability and tinnitus to his noise exposure during service.  Aside from the reliability issues previously raised, his statements on this question are not competent evidence addressing the complex medical questions concerning whether his current hearing loss disability and tinnitus are related to noise exposure during service.  Rather, such medical questions concern internal physical processes that extend beyond an immediately observable cause-and-effect relationship.  As such, the lay evidence is not competent to address etiology in the present case and thus it carries no probative value.

In summary, the Veteran is shown to have had noise exposure during active duty service in Vietnam, but he is shown by the contemporaneous evidence to have not experienced symptoms of hearing loss or tinnitus during service or for many years after service.  Additionally, the most competent and credible evidence of record, the February 2009 VA examiner's opinion, establishes that it is less likely as not that a current hearing loss disability or tinnitus are due to the Veteran's noise exposure during service.

For the foregoing reasons, the Board finds that the preponderance of the more probative evidence of record weighs against the claims of service connection for hearing loss and tinnitus.  Accordingly, the claims are denied. 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


